Citation Nr: 1041895	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for psychiatric disability, and if 
so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Veteran's reopened claim for service connection for 
psychiatric disability is addressed in the Remand that follows 
the Order section of this decision.


FINDINGS OF FACT

1.  In an unappealed February 1989 rating decision, the Veteran's 
claim of entitlement to service connection for psychosis and 
PTSD, previously claimed as combat stress syndrome, was denied.

2.  The evidence associated with the claims files subsequent to 
the February 1989 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied reopening the Veteran's claim for service 
connection in the October 2006 rating decision.  Apparently, the 
March 2007 statement of the case denied the claim on the merits.  
Regardless of the RO's actions, given the previous unappealed 
denial of the claim for service connection for psychosis and 
PTSD, previously claimed as combat stress syndrome, the Board has 
a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  This 
matter goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Review of the file shows the RO denied the Veteran's claim for 
service connection for psychosis and PTSD, previously claimed as 
combat stress syndrome, in a February 1989 decision, based on the 
determination that available records did not show that his 
psychosis was incurred in or aggravated by active service and did 
not show that he had PTSD currently.

The pertinent evidence of record at the time of the February 1989 
decision included the Veteran's service personnel records (SPRs) 
and service treatment records (STRs), showing no evidence of 
psychiatric disability.  Also of record were VA treatment records 
and multiple records of hospitalizations showing diagnoses of 
bipolar affective disorder, manic type and PTSD by history.  

The Veteran withdrew his claim for service connection for PTSD in 
May 2001.  He submitted the instant claim in April 2006.  As 
stated above, the petition to reopen was denied by the rating 
decision on appeal.

The evidence received since the February 1989 decision includes 
VA medical records and correspondence from the Veteran detailing 
two in-service accidents in which a driver hit a Vietnamese 
civilian motorcyclist and the Veteran was wounded in his left arm 
during a mortar attack.  The evidence received also includes VA 
medical center records showing diagnoses of PTSD and bipolar 
disorder.  The foregoing evidence is not cumulative or redundant 
of the evidence previously of record.  Moreover, it is sufficient 
to raise a reasonable possibility of substantiating the claim.

Accordingly, this evidence is new and material, and reopening of 
the claim is in order.


ORDER

The Board having determined that new and material evidence has 
been received, reopening of the claim of entitlement to service 
connection for psychiatric disability is granted.




REMAND

The Veteran contends that service connection is warranted for 
PTSD and bipolar disorder/manic depressive illness because they 
are related to his service in Vietnam, where he served as a 
combat military policeman with the 199th Light Infantry Brigade 
thereby exposing him to an incident in which a driver hit a 
Vietnamese civilian motorcyclist.  The Veteran also stated that 
he was wounded in his left arm during a mortar attack.

The Veteran's service records confirm that he had active service 
in Vietnam from November 1966 to November 1967, specifically 
assigned to the HHC 199th Infantry Brigade as a military 
policeman. 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U. S. Court of Appeals for Veterans Claims (Court) 
found that an appellant's claim for service connection for 
posttraumatic stress disorder (PTSD) should have been construed 
more broadly by VA as a claim for service connection for any 
mental disability.  The Court noted that the claimant was not 
competent to diagnose a particular psychiatric disability, such 
as PTSD, but that he was competent to describe his mental 
symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In this case, the evidence shows that the Veteran has 
been diagnosed with additional psychiatric disorders to include 
bipolar disorder/manic depressive illness.  However, the Veteran 
has not been provided appropriate notice in response to the claim 
for service connection for bipolar disorder/manic depressive 
illness.  In addition, additional records pertinent to this claim 
might be available.  Finally, the Veteran should be afforded an 
examination in order to consider his claimed stressors consistent 
with the recently revised criteria and to determine the nature 
and etiology of any acquired psychiatric disorders present during 
the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
Veteran and his representative with all 
required notice in response to the claim for 
service connection for bipolar disorder/manic 
depressive illness. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
post-service treatment or examination of the 
Veteran for any psychiatric disorders.

3.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the pendency of this 
claim.  The claims folders must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, to include bipolar disorder/manic 
depressive illness, the examiner should 
provide an opinion with respect to each 
disorder as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


